196 F.2d 590
BERMANv.DIAMOND.
No. 10954.
United States Court of Appeals District of Columbia Circuit.
Argued March 18, 1952.
Decided April 10, 1952.

Orin deM. Walker, Washington, D. C., for appellant.
Eliot C. Lovett, Washington, D. C., entered an appearance for appellee.
Before PRETTYMAN, BAZELON and FAHY, Circuit Judges.
PRETTYMAN, Circuit Judge.


1
This is an appeal from a summary judgment for appellee Diamond entered by the United States District Court for the District of Columbia. Appellee Diamond was plaintiff in a civil action brought in this jurisdiction upon a judgment secured by him in the Supreme Court of New York County, New York. Appellant Berman answered. Motion for summary judgment and judgment thereon for Diamond followed.1


2
It appears that Diamond sued Berman in the New York court upon a paper writing which purported to be a promissory note. Berman answered, claiming in effect that the writing was not an evidence of debt, was without consideration, was a fraud on the defendant, a wilful misrepresentation of fact, and made with an intent to cheat and defraud the defendant. Thereafter Berman withdrew the answer and consented to a judgment against him in the sum of $75,000. Later Berman filed in the New York court a motion to vacate the judgment, claiming that the judgment against him had been obtained by fraud, relying upon substantially the same allegations which he had originally made in his answer. The New York court denied the motion to vacate.


3
In Berman's answer in the District Court in the present proceeding, he made the same allegations of fraud which he had made in the New York court. He made no other allegations of fact which could support a claim of fraud in the procurement of the New York judgment. In other words, the fraud which he alleged in this proceeding was a fraud in the transaction upon which the New York action was based and was not a fraud practiced upon the New York court in the judicial process. Under these circumstances the District Court was required to give full faith and credit to the New York judgment.


4
We have examined appellant's other contentions and find no substantial error in those respects.


5
Affirmed.



Notes:


1
 Diamond v. Berman, D.C.D.C.1951, 95 F. Supp. 73